Citation Nr: 1632555	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service in the Navy from May 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the rating decision on appeal, the RO determined that there was no evidence in the service medical records that the Veteran sustained tinnitus or hearing loss in service.  The Veteran underwent audiometric examination for purposes of service induction in March 1966.  However, the October 1967 service separation examination discloses only whispered voice and spoken voice testing of each ear.  That testing disclosed no abnormality.  A Reserve examination in 1972, also disclosed a normal whisper voice and spoken voice testing.  The RO determined that, since there was no evidence of hearing loss in service, the claim should be denied without affording the Veteran VA examination.  

However, the Veteran contends that he was exposed to loud noises, including rocket fire and mortar fire noise, during his service, and contends that he incurred at least threshold shifts during his service, even though such change in his hearing was not detected on whisper voice testing.  Service personnel records are not associated with the claims file, and there is no record which conflicts with the Veteran's lay description of the noise he was exposed to in-service.  It is the Board's opinion that the Veteran's separation voice testing and 1972 voice testing are of little probative value to address the Veteran's contention that he incurred shifts in his threshold hearing during service.  Further development of the medical evidence is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.  If no personnel records or other records which might show where the Veteran was stationed or the types of noise to which he was likely exposed are available, request a search for any available additional records which might shed light on the circumstances of the Veteran's service. 

2.  Afford the Veteran an opportunity to provide any post-service VA or non-VA (private) clinical or nonclinical records relevant to the Veteran's contention that his hearing thresholds deteriorated in service or that the Veteran complained of hearing loss or tinnitus, prior to or after the February 2007 private audiologic records associated with the electronic claims file.

3.  Afford the Veteran a VA audiologic examination by an appropriate provider.  The examiner should obtain history relevant to the onset of complaints of hearing loss and tinnitus.  Work history and recreational noise exposure should be documented.

(a)  The examiner should determine whether there is a hearing loss disability for VA purposes.

(b)  If so, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss and/or tinnitus is related to or had its onset during service.  The discussion should include whether this is the type of hearing loss expected in cases of acoustic trauma, or is more likely due to infection, advancing age, or other cause unrelated to service.  The examiner should set forth a complete rationale for all findings and conclusions.  The examiner is hereby advised that the opinion may not be based solely on the Veteran's normal whisper test at separation. 

If the examiner concludes that current hearing loss or tinnitus did not have onset during service and was not caused by service, the examiner must explain the conclusion, and address whether hearing loss diagnosed post-service was caused by service and must do so with regard to the facts of this Veteran's case.  If unable to provide an opinion without resorting to mere speculation, the examiner provide a complete explanation stating why this is so.

4.  After completing the above development and any other development deemed appropriate, readjudicate the issues that are the subject of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




